Opinion by
Mr. Chief Justice Paxson,
The only specification .of error is, that the court below erred in striking off the mechanic’s claim. No opinion was filed by the learned judge, and we are left in the dark as to his reasons for his ruling. We infer, however, from the argument at bar, and the claim itself, that the alleged defect was, that most of the items contained in the bill of particulars were for tearing down an old building preparatory to the erection of the new building, for which the claim was filed. Whether such demolition is part of the erection of a new building, is a question which we do not find decided by this court in any reported case. We are not required to do it now, as the first item in the bill of particulars is sufficient to sustain the claim. It is not a ground to strike off a claim, that some of the items are insufficient. If it contains one good- item, which is the subject of a lien, it is enough. Upon the trial of the scire facias a verdict may be rendered for this item, although all the other items should be excluded from the jury. The first item, above referred to in this claim, is for digging cellars and foundations, which is clearly a part of the erection and construction of the new building. We are of opinion that it was error to strike off the claim.
The judgment is reversed, the claim is reinstated, and a procedendo awarded.